      Case 3:20-cv-00983-L Document 21 Filed 03/11/21               Page 1 of 4 PageID 229



                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 LEON GASSAWAY; STANROD                           §
 JOHNSON; TAVARES RIDGE;                          §
 BRANDON ROBINSON; and                            §
 NICHOLAS SPRAGLIN,                               §
                                                  §
                  Plaintiffs,                     §
                                                  §
 v.                                               §      Civil Action No. 3:20-CV-983-L
                                                  §
 BEACON FABRICATION, LLC and                      §
 ANCHOR FABRICATION, LLC,                         §
                                                  §
                  Defendants.                     §

                                              ORDER

         Before the court is Defendants’ Motion to Dismiss and Compel Arbitration (“Motion”)

(Doc. 11), filed July 17, 2020.        On February 24, 2021, the Findings, Conclusions and

Recommendation of the United States Magistrate Judge (“Report”) (Doc. 19) was entered. The

magistrate judge determined that a valid agreement to arbitrate existed between all of the parties

and that there were no legal restraints external to the parties’ agreement that would foreclose

arbitration of the claims in dispute; and recommended that the court grant Defendants’ Motion.

She also seemed to recommend that the court dismiss with prejudice this action because all claims

and issues raised by Plaintiffs are arbitrable and must be submitted to arbitration.

         On March 10, 2021, Defendants’ Motion for Clarification of or Objection to Findings,

Conclusions and Recommendations (Doc. 20) was filed. Notwithstanding the designation or title

of Document 20, Defendants are asserting an objection to the Report to the extent that the

magistrate judge’s recommendation is that the action be dismissed without prejudice. Accordingly,

the court substantively treats the filing by Defendants as an objection to the Report. They note

Order – Page 1
   Case 3:20-cv-00983-L Document 21 Filed 03/11/21                          Page 2 of 4 PageID 230



that the first and last paragraph of the Report, summarizing the magistrate judge’s

recommendation, state that this action should be dismissed without prejudice, whereas the Report

states elsewhere in one place that the action should be dismissed with prejudice. Defendants

contend that the action should be dismissed with prejudice. The court agrees.

         On pages 19 through 20, the Report correctly notes that this action “should be dismissed

with prejudice” because “all of the issues raised by Plaintiffs are arbitrable and must be submitted

to arbitration,” which is consistent with the magistrate judge’s analysis under the Federal

Arbitration Act and Fifth Circuit authority. Report 19-20. The court, therefore, determines that

references to dismissal without prejudice in the first and last paragraphs of the Report were

inadvertent or an oversight, just as some of the clerical errors in the case caption of the Report

appear to have been inadvertent. ∗

         Notwithstanding the oversight or clerical errors by the magistrate judge, dismissal of this

action with prejudice is appropriate. Although Section 3 of the Federal Arbitration Act, 9 U.S.C.

§§ 1-16, provides for a stay pending arbitration, when all claims are subject to arbitration, the court

may dismiss the action with prejudice. Alford v. Dean Witter Reynolds, Inc., 975 F.2d 1161, 1164

(5th Cir. 1992) (“The weight of authority clearly supports dismissal of the case when all of the

issues raised in the district court must be submitted to arbitration.”) (citations omitted). This is so

because “[a]ny post-arbitration remedies sought by the parties will not entail renewed

consideration and adjudication of the merits of the controversy but would be circumscribed to a




         ∗
             The corrected spelling of the parties’ names appears in the case caption on the first page of this
order.


Order – Page 2
   Case 3:20-cv-00983-L Document 21 Filed 03/11/21                   Page 3 of 4 PageID 231



judicial review of the arbitrator’s award in the limited manner prescribed by law.” Id. (citation

omitted).

        “Within 14 days after being served with a copy of the [ magistrate judge’s] recommended

disposition, a party may serve and file specific objections to the proposed findings and

recommendations.” Fed. R. Civ. P. 72(b)(2). Defendants filed their objection on March 10, 2021,

fourteen days after being served, which was the deadline to do so. Likewise, “[a] party may

respond to another party’s objections within 14 days after being served with a copy” of the

objections. Plaintiffs filed no objection to the Report by the deadline and, therefore, have waived

their right to object to the Report. To preserve their right to object, Plaintiffs should have filed an

objection to the Report and argued that the action should have been “dismissed without prejudice.”

        Finally, if Plaintiffs file a response to Defendants’ objection, they can only respond to the

issue raised by Defendants regarding the kind of dismissal that should be entered by the court, as

they did not object to any part of the Report. Even if Plaintiffs have a right to respond, well-settled

law unequivocally allows this court, under the circumstances present, to dismiss with prejudice

this action. Any response filed by Plaintiffs would be an exercise in futility, as there is nothing

that could be filed by them that would change the outcome.

        The court agrees with the magistrate judge that all of the issues raised by the parties must

be submitted to binding arbitration, and it finds no other reason to retain jurisdiction over this

action. The court determines that this action should be dismissed with prejudice, and it need not

await a response by Plaintiffs to Defendants’ objection because such objection would be futile.

Having reviewed the briefs, file, record in this case, and Report, and having conducted a de novo

review of that portion of the Report to which objection was made, the court sustains Defendants’

objection. The court further determines that the findings and conclusions of the magistrate judge

Order – Page 3
   Case 3:20-cv-00983-L Document 21 Filed 03/11/21              Page 4 of 4 PageID 232



are correct in her analysis, and accepts them as those of the court as herein modified and

supplemented.    The court, therefore, grants Defendants’ Motion to Dismiss and Compel

Arbitration (Doc. 11) and dismisses with prejudice this action. The court orders the parties to

arbitrate Plaintiffs’ claims in accordance with the arbitration provisions of the Employee

Handbook.

       It is so ordered this 11th day of March, 2021.


                                                   _________________________________
                                                   Sam A. Lindsay
                                                   United States District Judge




Order – Page 4
